 



EXHIBIT 10.37
(LOGO) [g12167g1216710.gif]
LETTER OF CONSENT
Relating to Proposed Amendments
to the Non-Interest Bearing Senior Second Secured Notes Due 2008
and
to the Indenture Governing its 10% Senior Second Secured Notes due 2010 and its
Non-Interest
Bearing Senior Second Secured Notes Due 2008



     THE CONSENT SOLICITATION (AS DEFINED HEREIN) WILL EXPIRE AT 5:00 P.M., NEW
YORK CITY TIME, ON MARCH 12, 2008, UNLESS OTHERWISE EXTENDED OR EARLIER
WITHDRAWN (SUCH TIME AND DATE, AS THEY MAY BE MODIFIED, THE “EXPIRATION DATE”).
THE COMPANY WILL NOT BE OBLIGATED TO ACCEPT ANY CONSENTS RECEIVED AFTER THE
EXPIRATION DATE. CONSENTS RELATED TO THE 2008 NOTE AMENDMENTS (AS DEFINED
HEREIN) MAY BE REVOKED AT ANY TIME PRIOR TO THE 2008 NOTE AMENDMENTS CONSENT
ACHIEVEMENT TIME (AS DEFINED HEREIN), BUT NOT THEREAFTER. CONSENTS RELATED TO
THE PROPOSED INDENTURE AMENDMENTS (AS DEFINED HEREIN) MAY BE REVOKED AT ANY TIME
PRIOR TO THE PROPOSED INDENTURE AMENDMENTS CONSENT ACHIEVEMENT TIME (AS DEFINED
HEREIN), BUT NOT THEREAFTER.
     Subject to the terms and conditions set forth in the Consent Solicitation
Statement dated March 5, 2008 (as the same may be amended or supplemented from
time to time, the “Consent Solicitation Statement”), and this Letter of Consent
(this “Consent Letter”), American Color Graphics, Inc., a New York corporation
(the “Company”), is soliciting (the “Solicitation”) the consents (the
“Consents”) from each registered holder of the Company’s Non-Interest Bearing
Senior Second Secured Notes due March 15, 2008 (CUSIP No. 025169 AD5) (the “2008
Notes”) and the Company’s $280,000,000 10% Senior Second Secured Notes due 2010
(CUSIP No. 025169 AC7) (the “2010 Notes” and together with the 2008 Notes, the
“Notes”) that are issued and outstanding under the Amended and Restated
Indenture dated as of November 14, 2007, as supplemented by the First
Supplemental Indenture dated as of March 3, 2008 (collectively, the
“Indenture”), by and among the Company, as issuer, ACG Holdings, Inc. (“ACG
Holdings”), as guarantor, and The Bank of New York Trust Company, N.A., as
trustee (the “Trustee”).
     This Consent Solicitation Statement relates to two separate and distinct
Solicitations. Only holders of 2008 Notes may deliver a Consent in connection
with the 2008 Note Amendments (as defined herein) and only holders of 2010 Notes
may deliver a Consent in connection with the Proposed Indenture Amendments (as
defined herein). If a holder owns both the 2008 Notes and the 2010 Notes, a
Consent delivered in connection with the 2008 Note Amendments (as defined
herein) will not be deemed to be a Consent delivered in connection with the
Proposed Indenture Amendments (as defined herein) and vice versa. Please review
the Consent Solicitation Statement carefully.
     The Company is seeking Consents from holders of the 2008 Notes to proposed
amendments to the 2008 Notes to, among other things, (i) extend the maturity
date of the 2008 Notes from March 15, 2008 until the later of (x) June 15, 2008
and (y) the date on which the interest payment due June 15, 2008 in respect of
the Company’s 2010 Notes is due and payable without default or penalty, and
(ii) provide for the cancellation of the 2008 Notes, without consideration, upon
the consummation of a merger between ACG Holdings and an unaffiliated third
party (such amendments, the “2008 Note Amendments”). The





--------------------------------------------------------------------------------



 



maturity of the Amended 2008 Notes (as defined herein) could also be accelerated
upon the occurrence of certain other events. See “The Consent Solicitation —
2008 Note Amendments” in the Consent Solicitation Statement. On March 3, 2008,
the Company entered into an Agreement to Consent (the “Consent Agreement”) with
holders of approximately 72.2% in aggregate principal amount of the 2008 Notes
to Consent to the 2008 Note Amendments in advance of the Solicitation.
     The Company is also seeking Consents from holders of the 2010 Notes to
amend Sections 4.03, 6.10 and 11.01 of the Indenture to provide that the rights
and remedies of the Trustee and the holders of the 2010 Notes in the Collateral
(as defined in the Indenture) shall be subordinate and subject to the rights and
remedies of the holders of the 2008 Notes with respect to the Junior Liens (as
defined in the Indenture) (such amendments, the “Proposed Indenture
Amendments”). However, the Proposed Indenture Amendments will only become
operative if the Amended 2008 Notes are issued by the Company.
     The 2008 Note Amendments must be consented to by holders of at least 97% in
aggregate principal amount of the outstanding 2008 Notes in order to be adopted
(the “2008 Note Amendments Requisite Consent”). Pursuant to the Consent
Agreement, holders of approximately 72.2% in aggregate principal amount of the
2008 Notes have consented to the 2008 Note Amendments in advance of this
Solicitation. At any time following receipt by the Tabulation Agent (as defined
herein) of the 2008 Note Amendments Requisite Consent (such time, the “2008 Note
Amendments Consents Achievement Time”) on or prior to the Expiration Date, in
accordance with the Consent Solicitation Statement and in compliance with the
conditions contained in the Indenture, the Company will issue a new global note
reflecting the 2008 Note Amendments, which will be assigned a new CUSIP number
(CUSIP No. 025169 AG8) (the “Amended 2008 Notes”), to such consenting holders.
If the 2008 Note Amendments Requisite Consent is obtained and the Amended 2008
Notes are issued, the Amended 2008 Notes will be governed by the Indenture. In
addition, if the Proposed Indenture Amendments Requisite Consent (as defined
herein) is obtained, the Amended 2008 Notes will be subject to the terms and
provisions of the Second Supplemental Indenture, a form of which is attached as
Appendix A to the Consent Solicitation Statement. Except for the 2008 Note
Amendments and the terms and provisions of the Second Supplemental Indenture, if
operative, the other terms and provisions of the Amended 2008 Notes will be
identical to those of the 2008 Notes.
     The Proposed Indenture Amendments must be consented to by holders of at
least a majority in aggregate principal amount of the outstanding 2010 Notes in
order to be adopted (the “Proposed Indenture Amendments Requisite Consent” and,
together with the 2008 Note Amendments Requisite Consent, the “Requisite
Consents”). At any time following receipt by the Tabulation Agent (as defined
herein) of the Proposed Indenture Amendments Requisite Consent (such time, the
“Proposed Indenture Amendments Consent Achievement Time” and, together with the
2008 Note Amendments Consents Achievement Time, the “Consents Achievement Time”)
on or prior to the Expiration Date, in accordance with the Consent Solicitation
Statement and in compliance with the conditions contained in the Indenture, the
Company, the Guarantors and the Trustee will execute an amendment to the
Indenture (the “Second Supplemental Indenture”) containing the Proposed
Indenture Amendments, which is expected to occur on or promptly after the
Proposed Indenture Amendments Consent Achievement Time. The Second Supplemental
Indenture will become effective upon execution by the Company, ACG Holdings and
the Trustee but will provide that the Proposed Indenture Amendments will not
become operative until the date and time that the Company notifies the Trustee
that the Amended 2008 Notes have been issued by the Company. All capitalized
terms used herein and not defined herein shall have the meaning ascribed to them
in the Consent Solicitation Statement.

2



--------------------------------------------------------------------------------



 



     If the 2008 Note Amendments Requisite Consent is not obtained by the
Expiration Date or if the Consent Solicitation is terminated or withdrawn, the
Amended 2008 Notes will not be issued and the Proposed Indenture Amendments will
not become operative.
     If the Proposed Indenture Amendments Requisite Consent is not obtained by
the Expiration Date or if the Consent Solicitation is terminated or withdrawn,
the Proposed Indenture Amendments will not become effective and the Indenture
will remain in its present form. If the Proposed Indenture Amendments Requisite
Consent is obtained by the Expiration Date, but the Amended 2008 Notes are not
issued by the Company, the Proposed Indenture Amendments will not become
operative.
     In connection with this Solicitation, the Company will not pay a consent
fee to any consenting holders.
     As of the date of the Solicitation, all of the Notes are registered in the
name of the nominee of The Depository Trust Company (“DTC”). In turn, the Notes
are recorded on DTC’s books in the names of DTC Participants who hold Notes for
the beneficial owners of the Notes. Beneficial owners whose Notes are held
through a broker, dealer, commercial bank, trust company, custodian or DTC
Participant or other nominee and who wish to Consent should contact the record
holder of their Notes promptly and instruct their record holder to Consent on
their behalf. Only registered holders and their duly designated proxies,
including for purposes of this Solicitation, participants who hold Notes through
DTC (such registered holders, DTC Participants and proxies being referred to
herein collectively as “holders”), may deliver a Consent.
     To ensure timely receipt of a Consent, beneficial owners should check with
their record holder as to the processing time required and deliver the
appropriate materials well before such time. If such person does not have
adequate time to process your instructions, your Consent will not be given
effect.
     DTC has confirmed that the Solicitation is eligible for the DTC Automated
Tender Offer Program (“ATOP”). Accordingly, DTC Participants who would like to
Consent must electronically deliver their Consent by causing DTC to transfer
their Notes into a segregated contra account established by the Tabulation Agent
for purposes of this Consent Solicitation in accordance with DTC’s ATOP
procedures for such a transfer. By making such a transfer, DTC Participants will
be deemed to have delivered a Consent with respect to any Notes so transferred.
DTC will verify the transfer and the electronic delivery of such Consent and
then send an Agent’s Message (as defined herein) to the Tabulation Agent. DTC
Participants desiring to deliver a Consent prior to the Expiration Date should
note that they must allow sufficient time for completion of the ATOP procedures
during normal business hours of DTC.
     Alternatively, to consent to the 2008 Note Amendments or the Proposed
Indenture Amendments, this Consent Letter should be fully completed and executed
and hand delivered, sent by regular, registered or certified mail, hand or
overnight courier or facsimile (confirmed by receipt of physical delivery within
two business days) to The Bank of New York Trust Company, N.A. (the “Tabulation
Agent”) at the address or facsimile number below:

     
 
  Mailing Address:
 
  The Bank of New York Trust Company, N.A.
Processor Assigned:
  Corporate Trust Operations
Processor: Randolph Holder
  Reorganization Unit
Telephone: (212) 815 — 5098
  101 Barclay Street — 7 East
Fax: (212) 298 — 1915
  New York, New York 10286
 
  Attn: Mr. Randolph Holder

3



--------------------------------------------------------------------------------



 



     THIS CONSENT LETTER SHOULD NOT BE DELIVERED TO ANYONE OTHER THAN THE
TABULATION AGENT. DO NOT DELIVER THIS CONSENT LETTER TO THE COMPANY. DELIVERY OF
THIS CONSENT LETTER TO AN ADDRESS, OR TRANSMISSION VIA FACSIMILE OTHER THAN AS
SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. IN NO EVENT SHOULD HOLDERS
OF THE NOTES TENDER OR DELIVER THE NOTES TO ANYONE IN CONNECTION WITH THIS
SOLICITATION.
     Any questions or requests for assistance concerning the Solicitation may be
directed to the Solicitation Agent at the address and telephone number set forth
on the back cover of this Consent Letter. Requests for additional copies of the
Consent Solicitation Statement or any other documents may be directed to the
Information Agent at the address and telephone number set forth on the back
cover of this Consent Letter.
     Giving a Consent will not affect the right of a holder to sell or transfer
the Notes, and such Consent shall be binding upon a subsequent holder of the
Notes.
     Consent to Proposed Amendments to 2008 Notes
     The Company is seeking Consents to proposed amendments to the 2008 Notes to
(i) extend the maturity date of the 2008 Notes from March 15, 2008 until the
later of (x) June 15, 2008 and (y) the date on which the interest payment due
June 15, 2008 in respect of the 2010 Notes is due and payable without default or
penalty; provided that, the maturity of the 2008 Notes shall not be later than
the date, if any, on which the Company files a voluntary petition or is the
subject of an involuntary petition filed under chapter 11 or chapter 7 of the
United States Bankruptcy Code, and (ii) provide for the cancellation of the 2008
Notes, without consideration, upon the consummation of a merger between ACG
Holdings and an unaffiliated third party. If the 2008 Note Amendments Requisite
Consent is received and the Amended 2008 Notes are issued, the Amended 2008
Notes will be governed by the Indenture. Except for the 2008 Note Amendments and
the terms and provisions of the Second Supplemental Indenture, if operative, the
other terms and provisions of the Amended 2008 Notes will be identical to those
of the 2008 Notes.
     Consent to Proposed Indenture Amendments
     The Company is also seeking Consents from holders of the 2010 Notes to
amend Sections 4.03, 6.10 and 11.01 of the Indenture to provide that the rights
and remedies of the Trustee and the holders of the 2010 Notes in the Collateral
(as defined in the Indenture) shall be subordinate and subject to the rights and
remedies of the holders of the 2008 Notes with respect to the Junior Liens (as
defined in the Indenture) (such amendments, the “Proposed Indenture
Amendments”). However, the Proposed Indenture Amendments will only become
operative if the Amended 2008 Notes are issued.
     In connection with this Consent Solicitation, on March 3, 2008, the
Company, as borrower, and ACG Holdings and certain subsidiaries of the Company,
as guarantors, entered into a credit facility (the “March 2008 Facility”) with
Special Situations Investing Group, Inc., as administrative agent, and certain
lenders party thereto (the “March 2008 Facility Lenders”) providing for term
loans in an aggregate principal amount not to exceed $8 million. The March 2008
Facility Lenders, or their affiliates, beneficially own 61.5% and 66.4% in
aggregate principal amount of the 2010 Notes and 2008 Notes, respectively. The
March 2008 Facility will improve the Company’s liquidity position.
     All borrowings under the March 2008 Facility mature upon the earliest to
occur of (a) January 15, 2010, (b) the fifth day after an acceleration of the
Company’s existing first lien term loan and revolving credit facility as a
result of an event of default thereunder, (c) consummation of a merger with or
other acquisition by an unaffiliated third party reasonably acceptable to the
March 2008 Facility Lenders and

4



--------------------------------------------------------------------------------



 



(d) consummation of a recapitalization of ACG Holdings or the Company involving
the repayment in full or other refinancing of the Company’s existing first lien
term loan and revolving credit facility. A back-end fee of 3.0% is payable upon
maturity of the March 2008 Facility. Interest under the March 2008 Facility is
10.0% per annum and may be paid monthly in arrears, on drawn amounts under the
March 2008 Facility.
     Obligations under the March 2008 Facility are senior obligations of the
Company, ACG Holdings and each of the subsidiary guarantors and will be secured
by a lien on all collateral securing the Company’s existing first lien bank
credit facilities, subject to certain exceptions (the “March 2008 Facility
Collateral”). The security interest under the March 2008 Facility in the
March 2008 Facility Collateral will rank (a) second in priority to the lien of
the Company’s existing first lien bank credit facilities in the March 2008
Facility Collateral and (b) prior to the lien of the Notes in the March 2008
Facility Collateral.
     The 2008 Note Amendments must be consented to by holders of the 2008 Note
Amendments Requisite Consent of the outstanding 2008 Notes in order to be
adopted. At any time following receipt by the Tabulation Agent of the Requisite
Consents and on or prior to the Expiration Date, in accordance with the Consent
Solicitation Statement and conditions contained in the Indenture, the Company
will issue the Amended 2008 Notes to such consenting holders. If the 2008 Note
Amendment Requisite Consent is obtained and the Amended 2008 Notes are issued,
the Amended 2008 Notes will be governed by the Indenture. In addition, if the
Proposed Indenture Amendments Requisite Consent is obtained, the Amended 2008
Notes will be subject to the terms and provisions of the Second Supplemental
Indenture. Except for the 2008 Note Amendments and the terms and provisions of
the Second Supplemental Indenture, if operative, the other terms and provisions
of the Amended 2008 Notes will be identical to those of the 2008 Notes.
     The Proposed Indenture Amendments must be consented to by the Proposed
Indenture Amendments Requisite Consent of holders of at least a majority in
aggregate principal amount of the outstanding 2010 Notes in order to be adopted.
At any time following receipt by the Tabulation Agent of the Proposed Indenture
Amendments Requisite Consent on or prior to the Expiration Date, in accordance
with the Consent Solicitation Statement and in compliance with the conditions
contained in the Indenture, the Company, the Guarantors and the Trustee will
execute the Second Supplemental Indenture containing the Proposed Indenture
Amendments, which is expected to occur on or promptly after the Proposed
Indenture Amendments Consent Achievement Time. The Second Supplemental Indenture
will become effective upon execution by the Company, ACG Holdings and the
Trustee but will provide that the Proposed Indenture Amendments will not become
operative until the date and time that the Company notifies the Trustee that the
Amended 2008 Notes have been issued by the Company.
     If the 2008 Note Amendments Requisite Consent is not obtained by the
Expiration Date or if the Consent Solicitation is terminated or withdrawn, the
Amended 2008 Notes will not be issued and the Proposed Indenture Amendments will
not become operative.
     If the Proposed Indenture Amendments Requisite Consent is not obtained by
the Expiration Date or if the Amended 2008 Notes are not issued by the Company
or if the Consent Solicitation is terminated or withdrawn, the Proposed
Indenture Amendments will not become operative.
     If the Requisite Consents are not obtained by the Expiration Date, or if
the Consent Solicitation is terminated or withdrawn, the 2008 Note Amendments
and the Proposed Indenture Amendments will not become effective and the Amended
2008 Notes will not be issued. Instead, each holder of the 2008 Notes will be
entitled to receive the principal amount due and payable, when due and payable,
with respect to the 2008 Notes held by such holder. In addition, even if the
Requisite Consents are obtained, holders of the 2008 Notes that do not deliver a
Consent will not be

5



--------------------------------------------------------------------------------



 



bound by the 2008 Note Amendments but will receive the principal amount due and
payable, when due and payable, with respect to the 2008 Notes held by such
holder.
     To Consent to the 2008 Note Amendments or the Proposed Indenture
Amendments, a Consent Letter must be validly delivered to the Tabulation Agent
prior to the Expiration Date (and not revoked prior to the Consents Achievement
Time). The method of delivery of this Consent Letter and all other required
documents to the Tabulation Agent is at the election and risk of the holders of
the Notes. If such delivery is by mail, it is suggested that holders use
registered mail return receipt requested, hand delivery or by overnight courier
and that the mailing be made sufficiently in advance of the Expiration Date to
permit delivery to the Tabulation Agent prior to such date. No alternative,
conditional or contingent deliveries of Consents will be accepted. Except as
otherwise provided below, the delivery will be deemed made when this Consent
Letter is actually received or confirmed by the Tabulation Agent.
     By execution hereof, the undersigned acknowledges receipt of the Consent
Solicitation Statement and understanding of the 2008 Note Amendments and the
Proposed Indenture Amendments. The undersigned hereby represents and warrants
that the undersigned (i) has knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of an investment in
the Company and making an informed investment decision with respect thereto and
(ii) is able to bear the economic and financial risk of an investment in the
Company for an indefinite period of time. The undersigned hereby represents and
warrants that the undersigned has full power and authority to execute the
Consent contained herein. The undersigned will, upon request, execute and
deliver any additional documents deemed by the Company to be necessary or
desirable to effect the undersigned’s Consent.
     The undersigned hereby acknowledges that after the Consents Achievement
Time it may not, and agrees that it will not, revoke any Consent it grants
hereby, and that until such time, any revocation of a Consent will only be valid
if made in accordance with the procedures set forth in the Consent Solicitation
Statement and in this Consent Letter.
     The undersigned acknowledges that it must comply with the provisions of
this Consent Letter and provide the other information required by this Consent
Letter to give a valid Consent to the 2008 Note Amendments or the Proposed
Indenture Amendments. The undersigned understands that Consents delivered
pursuant to any of the procedures described in the instructions hereto will
constitute a binding agreement between the undersigned and the Company upon the
terms and subject to the conditions of the Consent Solicitation Statement. All
authority conferred or agreed to be conferred by this Consent Letter shall
survive the death, incapacity, dissolution or liquidation of the undersigned and
every obligation of the undersigned under this Consent Letter shall be binding
on the undersigned’s heirs, personal representatives, successors and assigns.
     The undersigned hereby Consents to the 2008 Note Amendments and/or the
Proposed Indenture Amendments, as indicated by the undersigned below, described
in the Consent Solicitation Statement. Unless otherwise specified in the
following table, this Consent Letter relates to the total aggregate principal
amount of the Notes held of record or through DTC by the undersigned. Amounts
indicated must be in integral multiples of $1.00. The undersigned has listed on
the table below the aggregate principal amount of the Notes for which this
Consent is given. If the space provided below is inadequate, list all
information on a separate signed schedule and affix the list to this Consent
Letter. Holders who hold Notes under more than one name must deliver a separate
Consent Letter for each name under which they wish to Consent. The undersigned
hereby irrevocably constitutes and appoints the Tabulation Agent as its agent
and attorney-in-fact, with full power of substitution, for purposes of
delivering this Consent to the Company. The power of attorney granted in this
paragraph shall be deemed coupled with an interest and irrevocable from and
after the Consents Achievement Time.

6



--------------------------------------------------------------------------------



 



     Please sign your name and fill in the date in the space provided below to
evidence your Consent to the 2008 Note Amendments and/or the Proposed Indenture
Amendments. The undersigned acknowledges that it must comply with the other
provisions of this Consent Letter, and complete the information required herein,
to validly Consent to the 2008 Note Amendments and/or to validly Consent to the
Proposed Indenture Amendments, each as indicated by the undersigned below.
IMPORTANT — READ CAREFULLY
     Consents must be executed by each holder of the Notes exactly as the
name(s) appear(s) on the books of the register maintained by the Trustee or as
set forth in DTC’s position listing, without alteration or change. If the Notes
to which a Consent relates are held by two or more joint holders, all such
holders must sign this Consent Letter. If certificates for the Notes are
registered in different names or differently spelled names of the same person,
it will be necessary for such person to complete, sign and submit as many
separate copies of this Consent Letter as there are different registered names
on such certificates. If a signature is by a trustee, executor, administrator,
guardian, attorney-in-fact, officer of a corporation or other registered holder
acting in a fiduciary or representative capacity, such person must so indicate
when signing and must submit to the Company appropriate evidence (satisfactory
to the Company) of such person’s authority to so act, along with this Consent
Letter. See the “Instructions for Holders” contained herein for more information
and certain additional requirements concerning signature guarantees and other
items.

7



--------------------------------------------------------------------------------



 



Non-Interest Bearing Senior Second Secured Notes Due 2008
PLEASE COMPLETE THE FOLLOWING TABLE



          Name(s) and Address(es) of Holder(s) or Name(s) of   Notes with
Respect to Which this Consent is Given DTC Participant(s) and DTC Participant
Number(s)   (Attach additional schedule, if necessary)           Aggregate
Principal   Principal Amount     Amount of Notes   with Respect to Which        
this Consent is Given         (if less than all)*                              
                                        Total:                  

 
* Unless otherwise indicated in the column labeled “Principal Amount with
Respect to Which this Consent is Given (if less than all),” the undersigned
holder will be deemed to have consented with respect to the total aggregate
principal amount of Notes indicated in the column labeled “Aggregate Principal
Amounts of Notes.”



SIGN HERE
X
X
Signature(s) of Holder(s)
Dated:
Name(s) (Please Print):
Capacity (full title):
Address:
(Include Zip Code)
Area Code and Telephone No:
Tax Identification or Social Security No.: (Please also complete the enclosed
Substitute Form W-9)
DTC Participant No.:
 
GUARANTEE OF SIGNATURE(S)
(If required — see Instructions 5 and 6)
Authorized Signature:
Name and Title (Please Print):
Dated:
Name of Firm:

8



--------------------------------------------------------------------------------



 



10% Senior Second Secured Notes due 2010
PLEASE COMPLETE THE FOLLOWING TABLE



          Name(s) and Address(es) of Holder(s) or Name(s) of   Notes with
Respect to Which this Consent is Given DTC Participant(s) and DTC Participant
Number(s)   (Attach additional schedule, if necessary)           Aggregate
Principal   Principal Amount     Amount of Notes   with Respect to Which        
this Consent is Given         (if less than all)*                              
                                        Total:                  

 
* Unless otherwise indicated in the column labeled “Principal Amount with
Respect to Which this Consent is Given (if less than all),” the undersigned
holder will be deemed to have consented with respect to the total aggregate
principal amount of Notes indicated in the column labeled “Aggregate Principal
Amounts of Notes.”



SIGN HERE
X
X
Signature(s) of Holder(s)
Dated:
Name(s) (Please Print):
Capacity (full title):
Address:
(Include Zip Code)
Area Code and Telephone No:
Tax Identification or Social Security No.: (Please also complete the enclosed
Substitute Form W-9)
DTC Participant No.:
 
GUARANTEE OF SIGNATURE(S)
(If required — see Instructions 5 and 6)
Authorized Signature:
Name and Title (Please Print):
Dated:
Name of Firm:

9



--------------------------------------------------------------------------------



 




INSTRUCTIONS FOR HOLDERS
FORMING PART OF THE TERMS AND CONDITIONS OF THIS
CONSENT LETTER
     1. Delivery of this Consent Letter. Subject to the terms and conditions of
the Consent Solicitation Statement, a properly completed and duly executed copy
of this Consent Letter and any other documents required by this Consent Letter
must be received by the Tabulation Agent on behalf of the Company at the address
or facsimile number provided herein prior to 5:00 p.m. on the Expiration Date,
or if extended by the Company by the date and time so specified, and not revoked
prior to the Consents Achievement Time. Consenting holders, by execution of this
Consent Letter, waive any right to receive notice of the acceptance of their
Consent. THE METHOD OF DELIVERY OF ALL DOCUMENTS, INCLUDING CONSENTS, PROXIES
AND REVOCATIONS, IS AT THE ELECTION AND RISK OF THE HOLDER, BUT IT IS SUGGESTED
THAT CONSENTS BE SENT BY REGISTERED OR CERTIFIED MAIL RETURN RECEIPT REQUESTED,
HAND DELIVERY OR OVERNIGHT COURIER (RATHER THAN BY REGULAR MAIL OR FACSIMILE) TO
THE TABULATION AGENT AT THE ADDRESS PROVIDED HEREIN WITH SUFFICIENT TIME TO
PERMIT TIMELY RECEIPT BY THE TABULATION AGENT. NO ALTERNATIVE, CONDITIONAL OR
CONTINGENT DELIVERIES OF CONSENTS WILL BE ACCEPTED. EXCEPT AS OTHERWISE PROVIDED
BELOW, THE DELIVERY WILL BE DEEMED MADE WHEN THE CONSENT LETTER IS ACTUALLY
RECEIVED OR CONFIRMED BY THE TABULATION AGENT. NO CONSENT LETTER SHOULD BE SENT
TO ANY PERSON OTHER THAN THE TABULATION AGENT. DO NOT DELIVER THIS CONSENT
LETTER TO THE COMPANY. IN NO EVENT SHOULD HOLDERS OF NOTES TENDER OR DELIVER
NOTES TO ANYONE IN CONNECTION WITH THIS SOLICITATION.
     2. Solicitation Period. The Solicitation will expire at 5:00 p.m., New York
City time, on the Expiration Date, unless extended by the Company. The Company
expressly reserves the right, subject to the terms and conditions in the Consent
Solicitation Statement, to: (i) prior to the satisfaction of all conditions to
the Solicitation, terminate the Solicitation for any reason; (ii) extend the
Solicitation at any time and from time to time if any condition to the
Solicitation has not been met or waived; (iii) amend the terms of the
Solicitation; or (iv) waive any of the conditions to the Solicitation (except
for the Requisite Consents condition), subject to applicable law.
     Notwithstanding any other provision of the Consent Solicitation, the
Company will not be required to accept Consents validly delivered (and not
revoked) prior to the Consents Achievement Time, and may terminate, extend or
amend the Consent Solicitation, if there has not been satisfied the condition to
receive Requisite Consents.
     Subject to the terms and conditions in the Consent Solicitation Statement,
the Company reserves the right to extend the Solicitation at any time and from
time to time, whether or not the Requisite Consents have been received, by
giving oral or written notice to the Tabulation Agent no later than 9:00 a.m.,
New York City time, on the next business day following the previously announced
Expiration Date. Any extension or amendment will be followed as promptly as
practicable by notice thereof by press release or other public announcement (or
by written notice to the applicable holders). Failure of any holder or
beneficial owner of the Notes to be so notified will not affect the extension or
amendment of the Solicitation.
     3. Questions Regarding Validity, Form, Legality, etc. All questions as to
the validity, form, eligibility (including time of receipt) and acceptance and
revocation of a Consent will be resolved

10



--------------------------------------------------------------------------------



 



by the Company, in its sole discretion, which resolution shall be final and
binding. The Company reserves the right to reject any and all Consents not
validly given or any Consents, its acceptance of which could, in its opinion or
the opinion of its counsel, be unlawful. The Company also reserves the right to
waive any defects or irregularities in the delivery of a Consent or modify the
conditions of the Solicitation (except for the Required Consents Condition).
Unless waived, any defects or irregularities in connection with deliveries of
Consents must be cured within such time as the Company shall determine. None of
the Company, the Trustee, the Solicitation Agent, the Tabulation Agent, the
Information Agent or any other person shall be under any duty to give
notification of defects, irregularities or waivers with respect to deliveries of
Consents, nor shall any of them incur any liability for failure to give such
notification.
     4. Holders Entitled to Consent. Only registered holders may execute and
deliver a Consent Letter. Beneficial owners of Notes whose Notes are registered
in the name of a DTC Participant and who wish to deliver a Consent should
contact the DTC Participant promptly and instruct such DTC Participant to
Consent on their behalf. To ensure timely receipt of a Consent, beneficial
owners should check with their DTC Participant as to the processing time
required and deliver the appropriate materials well before such time. If such
person does not have adequate time to process your instructions, your Consent
will not be given effect.
     Giving a Consent will not affect the right of a holder to sell or transfer
the Notes. Subject to the right of revocation prior to the Consents Achievement
Time as described in Instruction 7 below, a Consent by a holder is a continuing
Consent, binding such holder and its transferees, regardless of whether
ownership of the Notes is transferred after the date of this Consent Letter.
     5. Signatures on this Consent Letter. Consents must be executed by each
holder of the Notes exactly as the name(s) appear(s) on the books of the
register maintained by the Trustee or as set forth in DTC’s position listing,
without alteration or change. If Notes to which a Consent relates are held by
two or more joint holders, all such holders must sign this Consent Letter. If
certificates for Notes are registered in different names or differently spelled
names of the same person, it will be necessary for such person to complete, sign
and submit as many separate copies of this Consent Letter as there are different
registered names on such certificates. If a signature is by a trustee, executor,
administrator, guardian, attorney-in-fact, officer of a corporation or other
registered holder acting in a fiduciary or representative capacity, such person
must so indicate when signing and must submit to the Company appropriate
evidence (satisfactory to the Company) of such person’s authority to so act,
along with this Consent Letter.
     6. Signature Guarantees. All signatures on this Consent Letter must be
guaranteed by a firm or other entity identified in Rule 17Ad-15 under the
Securities Exchange Act of 1934, as amended, including (as such terms are
defined therein): (i) a bank; (ii) a broker, dealer, municipal securities
dealer, municipal securities broker, government securities dealer or government
securities broker; (iii) a credit union; (iv) a national securities exchange,
registered securities association or clearing agency; or (v) a savings
institution that is a participant in a Securities Transfer Association
recognized program (each an “Eligible Institution”). However, signatures need
not be guaranteed if this Consent Letter is given by or for the account of an
Eligible Institution. If the holder in respect of this Consent Letter is a
person other than the signatory of this Consent Letter, see Instruction 5.
     7. Revocation of Consents. Consents withdrawn before the Consents
Achievement Time shall be validly revoked. Consents may not be revoked after the
Consents Achievement Time and any notice of revocation received by the
Tabulation Agent after the Consents Achievement Time will not be effective, even
if received prior to the Expiration Date. By delivering this Consent, the holder
of the Notes subject to such Consent hereby agrees that the Consent may not be
withdrawn after the Consents Achievement Time.

11



--------------------------------------------------------------------------------



 



     The Company reserves the right to contest the validity of any revocation
and all questions as to the validity (including time of receipt) of any
revocation will be determined by it in its sole discretion, which determination
will be conclusive and binding subject only to such final review as may be
prescribed by the Trustee concerning proof of execution and ownership. None of
the Company, any of their affiliates, the Solicitation Agent, the Tabulation
Agent, the Information Agent or the Trustee or any other person will be under
any duty to give notification of any defects or irregularities with respect to
any revocation, nor shall any of them incur any liability for failure to give
such information.
     8. Waiver of Conditions. The Company reserves the right, subject to the
conditions stated in the Consent Solicitation Statement and applicable law, to
amend, waive or modify the terms of the Solicitation as more fully described in
the Consent Solicitation Statement.
     9. Request for Assistance and Additional Copies. Questions concerning the
terms of the Solicitation should be directed to the Solicitation Agent at its
respective address or telephone number set forth on the back cover of this
Consent Letter. Requests for assistance in completing and delivering a Consent
Letter or requests for additional copies of the Consent Solicitation Statement,
this Consent Letter, the Indenture or other related documents should be directed
to the Information Agent. Beneficial owners may also contact their custodian for
assistance concerning the Solicitation. Consents and revocations of Consents
should be sent to the Tabulation Agent as set forth herein.

12



--------------------------------------------------------------------------------



 



     Requests for assistance in completing and delivering the Consent and
requests for additional copies of this Consent Solicitation Statement and other
related documents should be directed to the Information Agent:
(LOGO) [g12167g1216711.gif]
(formerly known as CapitalBridge)
111 River Street, 10th Floor
Hoboken, New Jersey 07030
Attn: Steve Esterly
(877) 746-3583 (toll-free)
(201) 499-3500
The Tabulation Agent for the Consent Solicitation is and for delivery by
Overnight Delivery, Mail or Hand:
The Bank of New York Trust Company, N.A.
Attention: Corporate Trust Operations
Reorganization Unit
101 Barclay Street — 7 East
New York, New York 10286
Attention: Mr. Randolph Holder
Processor Assigned:
Processor: Randolph Holder
Telephone: (212) 815 — 5098
Facsimile: (212) 298 — 1915
     Any questions regarding the terms of the Consent Solicitation should be
directed to the Solicitation Agent at its address and telephone numbers listed
below:
Lehman Brothers
745 Seventh Avenue
New York, New York 10019
Telephone: (212) 526-7000
Attention: Mr. Daniel Flores
                       Global Restructuring
                                     Investment Banking Division

13